EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Mark A. Farley on July 1, 2022.

The application has been amended as follows: 
	2.1. In claim 1, after line 5, the following has been added:
                    --polyethylene glycol in an amount of 15-40 wt%--
              (support is found in the specification on page 5, lines 10-11 and original claims 3 and 8).
	2.2. Claims 3 and 8 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The objection to claims 6 and 7 for minor informalities are withdrawn in view of Applicant’s amendment. 
	The rejections of:  claims 1, 3-4, 6-7 and 9 under 35 U.S.C. 103 as being unpatentable over Mayer et al. (US 2009/0099055) in view of Micciche (US Patent No. 4,198,308); claims 2 and 5 under 35 U.S.C. 103 as being unpatentable over Mayer and Micciche as applied to claims 1, 3-4, 6-7 and 9 above, and further in view of Denutte et al. (US 2011/0152146); and claim 3, in the alternative, and claim 8 under 35 U.S.C. 103 as being unpatentable over Mayer and Micciche as applied to the above claims and further in view of Nebashi et al. (US Patent No. 4,992,198) are overcome because Mayer, the primary reference, does not teach, disclose or suggest polyethylene glycol, and even though Nebashi, the secondary reference, teaches polyethylene glycol as an anti-redeposition agent which is one of the textile-care compounds recited in paragraph [0035] in Mayer, the present independent claim 1 now requires that the polyethylene glycol is present in an amount of 15 to 40 wt% which is outside the range of the textile-care compound in Mayer, i.e., from 0.1 to 10 wt% (see paragraph [0079] in Mayer). 
Accordingly, the subject matter, as a whole, would not have been obvious to one of ordinary skill in the art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                             /LORNA M DOUYON/                                                                             Primary Examiner, Art Unit 1761